DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response to non-final filed 03/07/2022, with respect to rejection of claims 1-30 have been fully considered and are persuasive.  The rejection of the cliams has been withdrawn in light of the newly filed amendments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closes prior art of record is Solovyev et al. (US20210274168).  Solovyev discloses a method of coding video data, the method comprising: determining that a size of a current block of the video data is less than a threshold (0276-0304; size determination of video block in the coding process).
However the prior arts of record individually nor in combination explicitly disclose , determining a set of motion vector prediction candidates for the current block according to the determination that the size of the current block is less than the threshold, including determining a number of candidates to include candidates to include in the set of motion vector prediction candidates according to the determination that the size of the current block is less than the threshold, wherein the number of candidates is smaller than a second number of candidates to include in a set of motion vector prediction candidates for blocks having sizes greater than the threshold, selecting a motion vector predictor of the motion vector prediction candidates for the current block, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483